DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The limitation “a thickness” in claims 2 and 3 is interpreted as referring to the “base thickness” of the central panel.  The limitation “thickness” in claims 5 and 6 is interpreted as referring to the thickness of the top of the expandable rivet button.
The limitation “enhanced overlap” in claim 4 is interpreted using the material of the rivet that is deformed in the staking process as the overlap for the tab of the can end.  This interpretation is based on ¶0092 of US 20210283675 A1.

Election/Restrictions
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 February 2022.
Applicant’s election of Group I (Claims 1-6) in the reply filed on 28 February 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FRAZE (GB 938253 A).
As to claim 1, FRAZE teaches a can end (Figure 1 shows the can (20) has an end.) comprising: a central panel (Figure 1, Item 22, “lid”), said central panel having a base thickness (Page 5, Lines 19-20 teach a thickness of the lid to be 0.2mm or 0.0078 inches.); and an expandable rivet button disposed on said central panel. (Figure 17, Item 36, “boss”)

As to claim 2, FRAZE teaches the can end of claim 1 wherein said central panel has a thickness of between about 0.0080 inch and about 0.0060 inch. (Page 5, Lines 19-20 teach a thickness of the lid to be 0.2mm or 0.0078 inches.)

As to claim 3, FRAZE teaches the can end of claim 2 wherein said central panel has a thickness of about 0.0078 inch. (Page 5, Lines 19-20 teach a thickness of the lid to be 0.2mm or 0.0078 inches.)
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LABARGE (US 4678096).
As to claim 1, LABARGE teaches a can end (Figure 1 teaches a can (12) that has an end wall (16).)  comprising: a central panel (Figure 1, Item 16, “end wall”), said central panel having a base thickness (Col. 2, Lines 50-51 teach that the panel has an initial thickness.); and an expandable rivet button disposed on said central panel. (Figures 6-11 teach an expanded rivet button (47) formed in the central panel (16).)

As to claim 4, LABARGE teaches the can end of claim 1 further comprising: a tab (Figure 4 teaches a tab (cap, 10) that interacts with the rivet (36).); wherein said tab is staked to said expandable rivet button (Figure 13 teaches the tab (via arms, 34) is staked to the rivet (36).); whereby said expandable rivet button becomes an expanded rivet (Figures 11-13 teach that the rivet (47) expands during staking to become an expanded rivet (due to the flanges, 45).); and wherein said expandable rivet has an enhanced overlap of said tab. (Col. 9, Lines 25-44 teach that the length of the flanges and the downward angle of the extension creates an enhanced interlock between the rivet and tab.)

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by HENNING (US 3346948).
As to claim 1, HENNING teaches a can end (Figure 10 teaches the assembled container end (30), with a rivet (40) and a tab (46).) comprising: a central panel (Figure 1, Item 30, “closure”), said central panel having a base thickness (Figure 14 and Col. 8, Lines 40-44 teach an initial thickness of the metal stock used for the end closure.); and an expandable rivet button disposed on said central panel. (Figures 1-9 teach the formation of an expandable rivet button (40) on the panel (30).  Item 40 is called a rivet, yet it is expanded in Figure 11 to form the expanded rivet and secure the tab, so item 40 is interpreted as an expandable rivet.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over HENNING (US 3346948).
As to claim 5, HENNING teaches the can end of claim 1 wherein: said expandable rivet button has a generally planar top portion and a generally cylindrical sidewall (Figure 9 teaches the rivet button (40) has a generally planar top (44) and cylindrical sidewalls (43).); said expandable rivet button top portion has a thickness of between about 0.0050 inch and 0.0077 inch. (Col. 11, Lines 40-45 teach that the rivet (40) has an end wall thickness of 0.008 inches.  This is interpreted as “about 0.0077” inch.)
HENNING does not disclose the height of the rivet button, such that it does not disclose said expandable rivet button has a height of between about 0.059 inch and about 0.039 inch.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to form the rivet height of HENNING with the dimension of Applicant’s invention because Applicant has not disclosed that the dimension provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected HENNING’s increment dimension, and applicant’s invention, to perform equally well with either the dimension taught by HENNING or the claimed dimension 
Applicant’s stated advantage is that a rivet with the height as claimed has an enhanced overlap of the tab (From ¶0093 of US 20210283675 A1). ¶0092 of the PGPUB defines “enhanced overlap” as the deformed rivet sidewall was formed from an expandable rivet button.  This advantage is interpreted as being taught by Figures 9 and 11 of HENNING where the sidewall (43) of the rivet (40) is deformed over onto the tab (46).
Therefore, it would have been prima facie obvious to modify HENNING to obtain the invention as specified in claim 5 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of HENNING. 
See also MPEP 2144.04, subsection IV.A. – change in size or proportion.

As to claim 6, HENNING teaches the can end of claim 5 wherein: said expandable rivet button top portion has a thickness of about 0.0075 inch (Col. 11, Lines 40-45 teach that the rivet (40) has an end wall thickness of 0.008 inches.  This is interpreted as “about 0.0075” inch.)
HENNING does not disclose said expandable rivet button has a height of about 0.054 inch.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to form the rivet 
Applicant’s stated advantage is that a rivet with the height as claimed has an enhanced overlap of the tab (From ¶0093 of US 20210283675 A1). ¶0092 of the PGPUB defines “enhanced overlap” as the deformed rivet sidewall was formed from an expandable rivet button.  This advantage is interpreted as being taught by Figures 9 and 11 of HENNING where the sidewall (43) of the rivet (40) is deformed over onto the tab (46).
Therefore, it would have been prima facie obvious to modify HENNING to obtain the invention as specified in claim 6 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of HENNING. 
See also MPEP 2144.04, subsection IV.A. – change in size or proportion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
US 20180072453 teaches making a central panel from 0.008” thickness material.  See ¶0074.
US 20110240645 teaches the material of the lid is from 0.1 to 0.3mm, or 0.0039 to 0.011 inches, which overlaps the claimed range. See ¶0016.
US 3826403 teaches a can end that is 0.22mm (0.0086 inches) and the top of a rivet is 0.2mm (0.0078 inches).  See Col. 4 Lines 53-55.
US 3638597 teaches a wall thickness of a rivet in a can end that can have a thickness of 0.007-0.008 inches.  See Col. 10, Lines 49-51.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726